Citation Nr: 1719788	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES.

Entitlement to an initial rating in excess of 10 percent prior to May 17, 2011, a rating in excess of 30 percent from May 17, 2011 to August 30, 2012, a rating in excess of 50 percent from August 31, 2012 to June 25, 2015, and a rating in excess of 30 percent from June 26, 2015, for major depressive disorder (MDD) with post traumatic stress disorder (PTSD) (previously characterized as MDD in partial remission).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2009.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision, in which the RO, inter alia, granted service connection for MDD, assigning an initial rating of 10 percent and an effective date of March 4, 2009 (the day after the date of the Veteran's discharge from active service).  In February 2011, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned for MDD.  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

As the Veteran disagreed with the initial rating assigned following the award of service connection for MDD, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

During the pendency of the claim, in an April 2016 rating decision, the RO partially granted the Veteran's claim for a higher initial rating for MDD, awarding a 30 percent rating, effective May 17, 2011, and a 50 percent rating, effective August 31, 2012.  In the same rating decision, the Board also granted service connection for MDD with posttraumatic stress disorder (PTSD), thereby recharacterizing the Veteran's MDD as encompassing PTSD (for which the assigned, 50 percent rating was continued, effective September 13, 2012 (the date of PTSD diagnosis), and a rating of 30 percent was assigned, effective June 26, 2015).  However, inasmuch as higher ratings for MDD is available, and the Veteran is presumed to seek the maximum available benefit for a disability, a claim for higher ratings-now characterized to encompass the staged ratings assigned-remains viable on appeal .  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

Furthermore, such claim is the only one currently on appeal. A though the Veteran's representative has indicated that the appeal includes the matter of the propriety of the reduction of MDD from 50 percent to 30 percent, effective June 26, 2015, in the case of a staged rating involving the simultaneous assignment in a rating decision of higher and lower evaluations for a disorder, there is no reduction of a rating unless the rating action assigns a disability evaluation which is below that level previously in existence.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010), Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Here, the RO originally assigned an initial rating of 10 percent when it granted service connection for MDD, and the staged rating assigned thereafter (to include from 50 percent to 30 percent, effective June 26, 2015) were simultaneous and were not below the level in existence prior to the claim for a higher initial rating (10 percent).  As such, the assigned staged rating, specifically from 50 percent to 30 percent, effective June 26, 2015, does not constitute a reduction, and therefore, the claim concerning MDD has been characterized to encompass only the issue of a higher initial rating, as set forth on the title page.  

Also in April 2016, the RO issued a supplemental SOC (SSOC), denying ratings for the service connected psychiatric disability, as follows:  a rating in excess of 10 percent prior to May 17, 2011, in excess of 30 percent thereafter until August 31, 2012, in excess of 50 percent from August 31, 2012 until June 26, 2015, and in excess of 30 percent thereafter.

In September 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final, preliminary matter, the Board notes that, following the award of service connection for left knee patellofemoral pain syndrome in January 2011, in February 2011, the Veteran also expressed his disagreement with the initial rating assigned for that disability.  To date, however, the RO has not issued an SOC-the next step in the appellate process.  See 38 C.F.R. § 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  While identification of such facts would typically warrant a remand, here, in expressing his disagreement, the Veteran asserted that he was entitled to a compensable rating for pain with motion (i.e., 10 percent); and in June 2012, the RO granted a higher initial rating of 10 percent for left knee patellofemoral pain syndrome (considering this action a total grant of the benefit sought on appeal).  

As noted above, the United States Court of Appeals for Veterans Claims (Court) has held that, on a claim for original or increased disability rating, a claimant will generally be presumed to be seeking maximum benefit allowed by law and regulation and, thus, such claim remains in controversy where less than maximum available benefit is awarded.  See AB, supra.  However, the Court has also cited the case of Hamilton v. Brown, 4 Vet. App. 528 (1993) for the proposition that a claimant may limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.  See AB, 6 Vet. App. at 39.  To do so, the Court indicated that a claimant would have to clearly express an intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition.  See id.  Here, in his NOD, the Veteran indicated his intent to limit his claim concerning left knee patellofemoral pain syndrome to the issue of entitlement to an initial 10 percent rating.  In addition, since the grant of a higher initial rating of 10 percent for left knee patellofemoral pain syndrome in June 2012, there has been no argument, including at the September 2016 Board hearing, that a rating greater than 10 percent is warranted for any time.  Thus, consistent with AB and Hamilton, the Board finds that the Veteran limited his claim concerning left knee patellofemoral pain syndrome to an initial 10 percent rating, and in light of the June 2012 rating decision, no claim for any even higher rating for that disability remains before the Board for consideration..


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

At the September 2016 Board hearing, the Veteran indicated that he was entitled to at least a uniform 30 percent rating prior to August 31, 2012, and a uniform 50 percent rating from August 31, 2012, for his MDD.  See September 2016 Board Hearing Transcript (Transcript), pp. 10-15.  In this regard, the Veteran's representative particularly asserted that the staged rating from 50 percent to 30 percent, effective June 26, 2015, was incorrect, and that the last evaluation of the Veteran's MDD from which this staged rating was based (in June 26, 2015), was inadequate, requiring a new contemporaneous VA examination.  More specifically, the Veteran's representative indicated that the Veteran's responses during the June 26, 2015 evaluation did not accurately reflect the disability picture of his MDD at that time.  See Transcript, pp. 3-4.  In addition, the Veteran's representative indicated that, in the last two years, there had been "multiple moods, multiple jobs" as well as "more changes, more difficulty" due to symptoms of the Veteran's psychiatric disability.  See Transcript, pp. 6-7.

A review of the claims file reveals that in June 26, 2015, the Veteran visited the VA Medical Center (VAMC) for routine psychiatric medication reevaluation.  Although the psychologist noted that the Veteran was "[g]enerally doing okay with his PTSD and moods," the VA treatment note did not include a full description of the symptoms and functional effects of the Veteran's psychiatric disability.  In addition, by contrast, in a June 2016 VA primary care treatment note, the physician indicated that the Veteran had "Moderate/ANXIETY/PTSD/INSOMNIA."  Moreover, the Veteran was last afforded a VA examination in May 2013 for evaluation of his service-connected psychiatric disability.  At that time, the VA examiner found that the Veteran's psychiatric disability caused occupational and social impairment with reduced reliability and productivity, as well as the following symptoms-depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Thus, given the above medical evidence of record and the Veteran's assertions/request for a new contemporaneous VA examination, considered in light of the time period since the last examination, and, hence, the possibility of worsening of his psychiatric disability, the Board finds that a new VA examination is warranted to ascertain a more accurate picture of the current nature and severity of the Veteran's service-connected psychiatric disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that an examination was too remote in time to adequately support the decision in an appeal for an increased rating).  Notably, such an examination will also afford the examiner the opportunity to conduct a comprehensive review and provide retrospective opinion concerning the severity of the disability since the effective date of the award of service connection (which will, in turn, aid VA in determining the propriety of the staged rating assigned).  See Chotta v. Peake, 22 Vet. App. 80 (2008) (obtaining a retrospective medical opinion may be necessary and helpful in certain cases).  

Accordingly, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate mental health professional-preferably, a psychiatrist or psychologist-to obtain clinical findings as the nature and extent, frequency or severity (as appropriate) of the Veteran's psychiatric symptoms.  The Board also notes that an assessment of the impact of such symptoms on the Veteran's occupational and social functioning , as well as a retrospective opinion addressing the severity of the disability throughout the pendency of this appeal, would be helpful in resolving the claim for higher ratings..

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA outpatient clinic in Fort Collins, Colorado, and the VAMC in Cheyenne, Wyoming, and that records from those facilities dated through October 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Fort Collins VA outpatient clinic and the Cheyenne VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since October 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether any, or any further, staged rating of the MDD is appropriate.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Fort Collins VA outpatient clinic and the Cheyenne VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since October 2016.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination, for evaluation of his service-connected psychiatric disability, by an appropriate mental health professional-preferably, a psychiatrist or psychologist.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

Based on examination of the Veteran, and full consideration of the record, the examiner should identify and completely describe the nature, frequency and/or severity (as appropriate) of all current psychiatric symptomatology associated with the Veteran's psychiatric disability, rendering specific findings with respect to the nature, frequency and/or severity (as appropriate) of each symptom.  The examiner should also provide an assessment of the impact of such symptoms on the Veteran's occupational and social functioning.

Also, based on the examination results, and review of the record, the examiner should indicate whether, at any point since March 4, 2009, the record reflects any change(s) in the severity of the psychiatric disability; and, if so, the approximate date(s) of any such change(s), and the severity of the disability on each date.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority (to include, whether staged rating of the disability is warranted).

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

